FILED
                           NOT FOR PUBLICATION                              MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: FELIPE DABAO ZULUETA, Jr.,                No. 11-60060

              Debtor,                            BAP No. 10-1459


FELIPE DABAO ZULUETA, Jr.,                       MEMORANDUM *

              Appellant,

  v.

MARTHA G. BRONITSKY, Ch 13
Trustee; ONEWEST BANK, FSB,
Servicing agent,

              Appellees.



                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Hollowell, Pappas, and Jury, Bankruptcy Judges, Presiding

                                 Submitted May 14, 2013 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument.
Before:      LEAVY, THOMAS, and MURGUIA, Circuit Judges.

      Felipe Dabao Zulueta, Jr., appeals pro se from the Bankruptcy Appellate

Panel’s (“BAP”) judgment affirming the bankruptcy court’s order denying

Zulueta’s objection to Deutsche Bank’s proof of claim. We have jurisdiction under

28 U.S.C. § 158(d). We review de novo BAP decisions, and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

review de novo a challenge to prudential standing. Dunmore v. United States, 358

F.3d 1107, 1111 (9th Cir. 2004). We affirm.

      The bankruptcy court properly denied Zulueta’s objection to Deutsche

Bank’s proof of claim because Deutsche Bank and its servicing agent, OneWest

Bank, had standing to enforce the claim. See id. at 1112 (explaining the

requirements of prudential standing). The evidence before the court established

that OneWest Bank was the holder of the note at issue. See Grogan v. Garner, 498

U.S. 279, 283 (1991) (state law determines the validity of creditors’ claims in

bankruptcy); Cal. Com. Code § 1201(21)(A) (defining “holder” as “the person in

possession of a negotiable instrument that is payable either to bearer or, to an

identified person that is the person in possession”); id. § 3205(b) (“When indorsed

in blank, an instrument becomes payable to bearer and may be negotiated by


                                           2                                       11-60060
transfer of possession alone[.]”); id. § 3301 (the holder of a negotiable instrument

may enforce it). Zulueta’s contention that the original note was not presented is

not supported by the record.

      This case is not rendered moot by the dismissal of Zulueta’s bankruptcy

petition because the issue of prudential standing survives dismissal of the

Chapter 13 bankruptcy proceedings. See Spacek v. Thomen (In re Universal

Farming Indus.), 873 F.2d 1334, 1335-36 (9th Cir. 1989) (a case is not moot if a

legally cognizable interest survives dismissal of the bankruptcy proceedings).

      OneWest’s motion requesting judicial notice of the docket and dismissal

order in the underlying bankruptcy proceedings is granted.

      AFFIRMED.




                                          3                                    11-60060